Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice to Applicant
Claims 1- 6 are pending.

Claim objection
This application is in condition for allowance except for the following formal
matters:
Claim 1 objected to because of the following informalities:  applicant should explain parameter “cpcp” in line 11. 
Perhaps applicant should replace “wherein the following is satisfied” with -- wherein equation is satisfied--.
Appropriate corrections are required.

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-6 are allowed because the prior art fail to teach the feeding belt; the plurality of air vents, for sucking the recording material onto said feeding belt; the fan for sucking the recording material toward said feeding belt; and the heating source for heating the image on the recording material fed by the feeding belt, wherein the following is satisfied:
db*ȹb*K < 44.9,
K: pb*cb/ʎp*pp*dp*cpcp: specific heat of developer and recording material (J/g*K)
pp: density of developer and recording material (g/cm3)
dp: thickness of developer and recording material (mm)
ʎp: thermal conductivity of developer and recording material (W/(m:K))
cb: specific heat of belt (J/g*K)
pb: density of belt (g/cm3)
db: thickness of belt (mm)
ȹb: diameter of air vent of belt (mm), 
in combination with remaining limitations of claims 1-6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (JP 2017-187739, provided in IDS) and Hobo et al. (CN 105269984) are the closest Prior Art. Takahashi discloses fixing device, feeding belt and heating source. Hobo et al. discloses a feeding belt, for moving recording medium, having specific thickness, and that the feeding belt is provided with holes having specific diameter. However, Takahashi and Hobo do not teach the particular formula/ expression, critical to the invention, as claimed by Applicant in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852